                  Case 20-10475-BLS              Doc 19       Filed 03/03/20         Page 1 of 45




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                                             :
    In re:                                                   : Chapter 11
                                                             :
    CRAFTWORKS PARENT, LLC, et al.,                          : Case No. 20-10475 (___)
                                                             :
                     Debtors.1                               : Jointly Administered
                                                             :
                     COMBINED MOTIONS OF THE DEBTORS FOR ORDERS:

      (I)(A) APPROVING BID PROCEDURES IN CONNECTION WITH SALE OF THE
     DEBTORS’ ASSETS; (B) SCHEDULING AUCTION AND HEARING TO CONSIDER
           APPROVAL OF SALE; (C) APPROVING PROCEDURES RELATED TO
        ASSUMPTION OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
          LEASES; (D) APPROVING FORM AND MANNER OF NOTICES; AND (E)
                         GRANTING RELATED RELIEF; AND

            (II)(A) AUTHORIZING SALE OF THE DEBTORS’ ASSETS, FREE AND
           CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND ENCUMBRANCES;
      (B) APPROVING ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
                CONTRACTS AND UNEXPIRED LEASES RELATED THERETO;
                         AND (C) GRANTING RELATED RELIEF

                   CraftWorks Parent, LLC and its debtor affiliates, as debtors and debtors in

possession (collectively, the “Debtors” or the “Company”) in the above-captioned chapter 11 cases




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.
              Case 20-10475-BLS         Doc 19       Filed 03/03/20   Page 2 of 45




(the “Chapter 11 Cases”), respectfully represent in support of this motion (the “Motion”) as

follows:

                                    RELIEF REQUESTED

               1.     By this Motion, and pursuant to sections 105(a), 363, 365, 503 and 507 of

title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6003, 6004, 6006, 9008

and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 6004-

1 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court

for the District of Delaware (the “Local Rules”), the Debtors seek entry of two orders.

               2.     First, the Debtors request entry of an order, substantially in the form

attached hereto as Exhibit A (the “Bid Procedures Order”):

                      (a)    approving procedures (the “Bid Procedures”), the form of which is
                             attached to the Bid Procedures Order as Exhibit 1, for (1) submitting
                             bids (each a “Bid”) for the purchase of all or substantially all of the
                             Debtors’ assets (the “Assets”), and (2) conducting an auction of the
                             Assets (the “Auction”), in the event that the Debtors receive two or
                             more Qualified Bids (as defined in the Bid Procedures) for the
                             Assets;

                      (b)    authorizing the Debtors, in their discretion, to enter into an asset
                             purchase agreement (as amended from time to time, the “Stalking
                             Horse Agreement”), the form of which is attached to the Bid
                             Procedures Order as Exhibit 2 with a stalking horse bidder (the
                             “Stalking Horse Bidder”);

                      (c)    scheduling the Auction and hearing (the “Sale Hearing”) to consider
                             approval of the sale (the “Sale”);

                      (d)    approving procedures related to the assumption and assignment of
                             certain executory contracts and unexpired leases (collectively, the
                             “Contracts and Leases”);

                      (e)    approving the form and manner of notices regarding the foregoing;
                             and

                      (f)    granting related relief.




                                                 2
                Case 20-10475-BLS             Doc 19        Filed 03/03/20      Page 3 of 45




                 3.      Upon conclusion of the Sale Hearing, the Debtors request entry of a second

order (the “Sale Order”)2:

                         (a)      authorizing the Sale of the Assets to the bidder that is determined to
                                  have made the highest or otherwise best Bid (the “Prevailing
                                  Bidder”) for the Assets in accordance with the Bid Procedures free
                                  and clear of all liens, claims, interests, and encumbrances;

                         (b)      authorizing the assumption and assignment of certain Contracts and
                                  Leases in connection with the Sale; and

                         (c)      granting related relief.

                 4.      In further support of this Motion, the Debtors incorporate and rely upon the

First Day Declaration (as defined below) and the Declaration of Vineet (Vin) Batra in Support of

Debtors’ Bid and Sale Procedures Motion (the “Batra Declaration”) filed contemporaneously with

this Motion, and further respectfully state as follows:

                                     JURISDICTION AND VENUE

                 5.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334, and the Amended Standing Order of Reference from the United States District

Court for the District of Delaware, dated February 29, 2012 (the “Amended Standing Order”).

This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue of these Chapter 11 Cases and

this Motion is proper in this District under 28 U.S.C. §§ 1408 and 1409.

                 6.      The Debtors consent, pursuant to Bankruptcy Rule 7008 and Local Rule

9013-1(f), to the entry of a final order by the Court in connection with this Motion to the extent

that it is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection therewith consistent with Article III of the United States Constitution.




2
    The Debtors will file the applicable form or forms of Sale Order as soon as practicable after such document is
    negotiated and finalized with the applicable purchaser or purchasers.




                                                        3
                 Case 20-10475-BLS             Doc 19        Filed 03/03/20      Page 4 of 45




                                               BACKGROUND

A.       General Background

                  7.       On the date hereof (the “Petition Date”), the Debtors each commenced a

case by filing a petition for relief under chapter 11 of the Bankruptcy Code. The Debtors have

requested that the Chapter 11 Cases be jointly administered.

                  8.       The Debtors are authorized to continue to operate their businesses and

manage their properties as debtors and debtors in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code.

                  9.       No trustee, examiner, or statutory committee of creditors has been

appointed in the Chapter 11 Cases.

                  10.      The Debtors are the nation’s leading operator and franchisor of steakhouses

and brewery and craft-beer focused casual dining restaurants in the U.S., with 338 locations in 39

States and the District of Columbia and abroad in Taiwan.3 The Debtors employ more than 18,000

team members and corporate and other support staff, including at its restaurants nationwide and at

offices located in Nashville, Tennessee and Broomfield, Colorado.

                  11.      The Debtors’ four largest “core” brands are (a) Logan’s Roadhouse, (b) Old

Chicago Pizza & Taproom (“Old Chicago”), (c) Gordon Biersch Brewery Restaurant (“Gordon

Biersch”) and (d) Rock Bottom Restaurant and Brewery (“Rock Bottom”). In addition, the

Debtors operate unique one-off “specialty” restaurants such as Big River Grille & Brewing Works

and ChopHouse & Brewery (“ChopHouse”). The Debtors derive substantial revenue each year

from franchising their Logan’s Roadhouse, Old Chicago, Gordon Biersch and ChopHouse brands.




3
     Approximately 261 of the Debtors’ restaurants are leased and approximately 77 are franchised.




                                                         4
                  Case 20-10475-BLS              Doc 19         Filed 03/03/20        Page 5 of 45




                   12.      Additional information regarding the Debtors, including their business

operations, their corporate and capital structure, and the events leading to the commencement of

the Chapter 11 Cases is set forth in the Declaration of Hazem Ouf in Support of Chapter 11

Petitions and First Day Pleadings (the “First Day Declaration”) filed contemporaneously herewith

and incorporated herein by reference.

B.       The Prepetition Sale Process

                   13.      At a time when nearly all restaurants in the U.S. are struggling due to macro-

and microeconomic factors, such as rising wages, competition from the fast casual dining industry

and online food delivery platforms, the Debtors have managed to continue to drive the profitability

of their best performing stores in both their core and specialty brands. The Debtors have focused

on providing their loyal customer base with perfectly crafted experiences in unique and highly

differentiated restaurants that are simply not available at many of their competitors. In connection

with this focus on their core customer, the Debtors worked to enhance the quality and selection of

food, added new menus, launched an improved guest service platform, and re-aligned their

operating management teams to meet and exceed guest expectations. These factors plus other

locally-branded concepts drive high customer satisfaction and repeat business.

                   14.      As a means to strengthen their business, the Debtors worked with their long-

standing real estate advisor of many years, Hilco Real Estate, LLC (“Hilco”), to analyze their lease

portfolio and to assist with renegotiating leases and obtaining rent concessions. After consulting

with Hilco and their other advisors, the Debtors closed 37 underperforming and otherwise

unprofitable stores in the weeks prior to filing these Chapter 11 Cases in a positive step towards

optimizing their footprint.4 In addition, the Debtors instituted certain corporate initiatives resulting


4
     In effort to maximize value as part of these restaurant closings, the Debtors have filed a motion for procedures to
     sell furniture, fixtures and equipment located the recently closed stores as well as certain “quota” licenses related




                                                            5
                Case 20-10475-BLS              Doc 19         Filed 03/03/20        Page 6 of 45




in transaction-related synergies stemming from the Logan’s Acquisition in 2018 and have created

a more efficient corporate structure, internal enterprise and operational mechanisms that

streamlined operations and cut costs. Thus, unlike many other restaurants and retailers that filed

for chapter 11 protection without a plan to start fixing their business, the Debtors are already well

underway with their turnaround strategy and are well-positioned to move forward in a positive

direction.

                 15.      These operational fixes, however, have not been enough to overcome the

strain on the Debtors’ liquidity caused by their saturated balance sheet. These issues came to a

head in late 2019 and early 2020 when the Debtors lacked sufficient cash to make the required

interest payment under their Prepetition First Lien Credit Agreement (as defined below) and had

breached or were going to breach certain financial covenants thereunder. As a means to stabilize

the situation, the Debtors worked with their advisors, including Katten Muchin Rosenman LLP

(“Katten”), as restructuring counsel, and M-III Partners, L.P. (“M-III”), as financial advisor, to

find a value-maximizing solution that would fix the Debtors’ balance sheet, provide necessary

liquidity, and allow the Debtors’ restaurants to continue operating in the ordinary course, enabling

them to save more than 18,000 jobs, continue business relationships with their landlords and

vendors, and serve their millions of loyal customers.

                 16.      Thereafter, the Debtors, their Board of Managers (the “Board”) and their

advisors worked around the clock to analyze all possible restructuring scenarios. As a result of

this process, the Board, in consultation with the Debtors’ management and advisors, determined




   to the closing stores. In such motion, the Debtors are also requesting permission to transfer such property and
   equipment to the applicable landlord in full or partial satisfaction of such landlord’s administrative expense claims
   and unsecured claims.




                                                          6
               Case 20-10475-BLS         Doc 19       Filed 03/03/20    Page 7 of 45




that a sale and auction process for substantially all of the Debtors’ assets in chapter 11 would be

the best way to maximize value for all stakeholders.

               17.     That sale process is supported by the Prepetition First Lien Lenders, who

have committed to provide $23 million of critical and necessary new money loans under the

proposed debtor-in-possession financing (the “DIP Facility”) which amount after taking into

account the roll-up and letter of credit facility, totals $143.1 million. The financing provided by

the DIP Facility allows the Debtors to fund these Chapter 11 Cases and their operations while they

market their Assets and seek to consummate a sale transaction. In addition, the Prepetition First

Lien Lenders, which also constitute the DIP Lenders, agreed served as the Stalking Horse Bidder

for substantially all of the Debtors’ Assets, subject to an auction and sale process pursuant to which

the Debtors can select the highest or otherwise best offer as determined in their business judgment.

That sale process is already underway as the Debtors’ investment banker, Configure Partners, LP

(“Configure Partners”) has contacted more than 268 parties prior to the Petition Date, including

by sending a teaser to more than 239 parties and a confidential information memorandum to more

than 27 parties that have executed a customary nondisclosure agreement.

               18.     Thus, the Debtors filed these Chapter 11 Cases to complete the open and

competitive sale process begun prior to the Petition Date for the sale of substantially all of their

assets and business lines with their Prepetition First Lien Lenders serving as the stalking horse

bidder. The Debtors intend to maintain their current operations while this sale process is ongoing

and also pursue confirmation of a chapter 11 plan as they believe that is the value-maximizing

result for these Chapter 11 Cases and in the best interests of all of their stakeholders.




                                                  7
                  Case 20-10475-BLS              Doc 19        Filed 03/03/20        Page 8 of 45




C.        The Stalking Horse Agreement and Proposed Sale Order

                   19.      The Stalking Horse Agreement was extensively negotiated between the

parties at arm’s length and in good faith and confers several substantial benefits on the Debtors’

estates. The Stalking Horse Agreement allows the Debtors to continue pursuing a Sale of the

Assets while at the same time locking in a purchase price of $138 million for the Assets in the

form of a credit bid. Perhaps most importantly, the Stalking Horse Agreement includes a

commitment from the Stalking Horse Bidder to maintain existing operations and employ nearly

all the Debtors existing employees without a hiccup in operations.

                   20.       In accordance with Local Rule 6004-1, the material terms of the Stalking

Horse Agreement and proposed Sale Order are set forth in the following table:

                                 Key Terms of Stalking Horse Agreement5
                                                               DBFLF CFTWE Holdings L.P., an affiliate of
    Purchaser
                                                               Fortress Credit Co LLC
                                                               All of the Debtors other than (i) CraftWorks
                                                               Parent, LLC; (ii) Craftworks Intermediate
    Sellers                                                    Co, LLC; (iii) CraftWorks Holdings, LLC;
                                                               (iv) CraftWorks Restaurants & Breweries,
                                                               Inc.; and (v) Logan’s Restaurants, Inc.
    Purchase Price (other than Assumed
                                                               $138 million
    Liabilities)
                                                               All of the, direct or indirect, right, title and
                                                               interest of Sellers in, to and under the tangible
                                                               and intangible assets (including goodwill),
                                                               properties, rights, going concern value, claims
    Purchased Assets                                           and Contracts used, useful, or held for use in,
                                                               or related to, the Business (but excluding
                                                               Excluded Assets) wherever situated and of
                                                               whatever kind and nature, real or personal, as
                                                               of the Closing.



5
      Capitalized terms used in this table and not otherwise defined herein shall have the meaning ascribed to such term
      as provided in the Stalking Horse Agreement.




                                                           8
           Case 20-10475-BLS   Doc 19       Filed 03/03/20      Page 9 of 45




                    Key Terms of Stalking Horse Agreement5

                                            Buyer is not purchasing or acquiring, and
                                            Sellers are not selling or assigning, any of the
                                            following assets, properties and rights of
                                            Sellers:

                                            (i) the Wind Down Cash:

                                            (ii) the Excluded Bank Account:

                                            (iii) all alcoholic beverage Inventory of
                                            Sellers in jurisdictions where the Law does
                                            not permit Buyer to take title to such
                                            Inventory until it obtains the requisite Liquor
                                            License Approvals or other authorization
                                            from the Bankruptcy Court or any other
                                            pertinent Governmental Entity; provided,
                                            however, Sellers shall transfer, assign, convey
                                            and deliver to Buyer such alcoholic beverage
                                            Inventory in each instance upon issuance of
                                            the relevant Liquor License Approval or other
                                            authorization from the Bankruptcy Court or
Excluded Assets                             other relevant Governmental Entity;

                                            (iv) all of Sellers’ certificates of incorporation
                                            and other organizational documents,
                                            qualifications to conduct business as a foreign
                                            entity, arrangements with registered agents
                                            relating to foreign qualifications, taxpayer and
                                            other identification numbers, seals, minute
                                            books, stock transfer books, unit certificates
                                            and other documents relating to the
                                            organization, maintenance and existence of
                                            any Seller as a limited liability company or
                                            other entity;

                                            (v) all equity securities of any Seller or
                                            securities convertible into, exchangeable, or
                                            exercisable for any such equity securities and
                                            all net operating losses of any Seller, other
                                            than equity interests in Newco as
                                            contemplated by Section 5.10 of the Stalking
                                            Horse Agreement;




                                        9
Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 10 of 45




         Key Terms of Stalking Horse Agreement5
                              (vi) all Leases (and related Leased Real
                              Property, if any) and Contracts, in each case,
                              other than the Assumed Contracts;

                              (vii) the Excluded Claims;

                              (viii) any loans or notes payable to any Seller
                              or any of its Affiliates from any employee of
                              any Seller or any of its Affiliates (other than
                              Ordinary Course of Business employee
                              advances and other than loans or notes from
                              any Transferred Employees);

                              (ix) any (1) Records containing confidential
                              personal private information including
                              confidential personnel and medical Records
                              pertaining to any Current Employees or
                              Former Employees to the extent the
                              disclosure of such information is prohibited
                              by applicable Law, (2) other Records that
                              Sellers are required by Law to retain and (3)
                              any Records or other documents relating to
                              the Chapter 11 Cases that are protected by the
                              attorney-client privilege; provided that Buyer
                              shall have the right to make copies of any
                              portions of such retained Records (other than
                              the Records referenced in subsection (3)) to
                              the extent that such portions relate to the
                              Business or any Purchased Asset;

                              (x) all Liquor Licenses associated with any
                              Excluded Restaurants not included on
                              Schedule 7.1 of the Stalking Horse
                              Agreement, or which the Sellers presently
                              hold in safe keeping;

                              (xi) all Permits other than the Assumed
                              Permits;

                              (xii) all directors’ and officers’ liability
                              Insurance Policies, including any tail
                              insurance policies, including the rights of the
                              directors and officers thereunder for coverage
                              (i.e., advancement of expenses and liability
                              coverage with respect to claims made against



                             10
           Case 20-10475-BLS    Doc 19    Filed 03/03/20     Page 11 of 45




                      Key Terms of Stalking Horse Agreement5
                                          such officers and directors); provided that for
                                          the avoidance of doubt, any proceeds or right
                                          to proceeds under such policies payable or
                                          paid to a Seller (other than (i) for purposes of
                                          paying, reimbursing or advancing the
                                          expenses and liability coverage to or on
                                          behalf of any director or officer covered under
                                          such policy and payable to a third party with
                                          respect to claims made against such director
                                          or officer) including for damages and
                                          reimbursement for losses or otherwise, shall
                                          be payable to Buyer as a Purchased Asset
                                          from and after the Closing;

                                          (xiii) all Employee Benefit Plans which are
                                          not Assumed Plans;

                                          (xiv) those assets set forth on Schedule 2.2 of
                                          the Stalking Horse Agreement; and

                                          (xv) the rights of Sellers under this
                                          Agreement and the Related Agreements and
                                          all consideration payable or deliverable to
                                          Sellers under the Stalking Horse Agreement.

                                          Sellers shall irrevocably convey, transfer, and
                                          assign to Buyer, the following Liabilities,
                                          without duplication and only to the extent not
                                          paid prior to the Closing and no others:

                                          (i) all Cure Amounts under any and all
                                          Assumed Contracts; provided, however, that
                                          Buyer shall not be obligated to assume or pay
                                          any Cure Amounts with respect to the
Assumed Liabilities                       Assumed Contracts set forth on Assumed
                                          Contracts List in excess of aggregate cure
                                          amount set forth on Schedule 2.3(a) of the
                                          Stalking Horse Agreement;

                                          (ii) Liabilities under the Assumed Contracts,
                                          Assumed Permits and Assumed Plans arising
                                          from and after the Closing Date as well as any
                                          Liabilities to the extent arising out of the
                                          Purchased Assets or the operation of the




                                         11
Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 12 of 45




         Key Terms of Stalking Horse Agreement5
                              Business, in each case, arising from and after
                              the Closing Date;

                              (iii) to the extent not already paid, all current
                              Liabilities, trade payables and accrued
                              expenses of Sellers (including, for the
                              avoidance of doubt, (a) invoiced accounts
                              payable, (b) accrued but uninvoiced accounts
                              payable and (c) any open purchase orders), to
                              the extent arising exclusively out of the
                              Continuing Restaurants and incurred in the
                              Ordinary Course of Business and related to
                              the period following the Petition Date, other
                              than those owing for Professional Services for
                              retained professionals in the Chapter 11
                              Cases;

                              (iv) all accrued payroll, accrued bonuses,
                              severance obligations, accrued and unused
                              vacation, or other accrued paid time-off, and
                              accrued payroll Taxes, in each case, that is
                              earned or accrued by, but not yet payable to,
                              as of the Closing Date (and not paid by
                              Sellers prior thereto) any Transferred
                              Employee (but not any other Current
                              Employees or former employees) incurred in
                              the Ordinary Course of Business and arising
                              and related to the period following the
                              Petition Date;

                              (v) all Liabilities relating to the employment,
                              or termination of employment, of the
                              Transferred Employees from and after the
                              Closing Date, including, without limitation
                              any Liabilities arising under the federal
                              Worker Adjustment and Retraining
                              Notification Act of 1988, and similar state,
                              local and foreign laws related to plant
                              closings, relocations, mass layoffs and
                              employment losses;

                              (vi) any Liabilities under COBRA for M&A
                              Qualified Beneficiaries (within the meaning
                              of COBRA);




                             12
            Case 20-10475-BLS     Doc 19    Filed 03/03/20     Page 13 of 45




                        Key Terms of Stalking Horse Agreement5
                                            (vii) all gift card obligations, customer reward
                                            programs and similar incentive programs of
                                            Sellers as of the Closing Date (including any
                                            escheatment claims);

                                            (viii) Liabilities expressly assumed by Buyer
                                            under the Stalking Horse Agreement; and

                                            (ix) Transfer Taxes.

                                            Notwithstanding the foregoing, Assumed
                                            Liabilities shall not include any post-petition
                                            Liabilities of the Sellers that were incurred in
                                            violation of the DIP Order or the DIP Loan
                                            Documents.
                                            Buyer shall not assume, be obligated to pay,
                                            perform or otherwise discharge or in any
                                            other manner be liable or responsible for any
Excluded Liabilities
                                            Liabilities of Sellers, whether existing on the
                                            Closing Date or arising thereafter, other than
                                            the Assumed Liabilities.

                                            Buyer shall offer employment to such
                                            identified employees listed on the Employee
                                            Roster to the extent such identified employee
Transferred Employees                       is a Current Employee and remains a Current
                                            Employee as of immediately prior to the
                                            Closing on such employment terms as Buyer
                                            may determine in its sole discretion.

                                            Neither Sellers nor any of their Affiliates shall
                                            use, license or permit any third party to use,
                                            any name, slogan, logo or trademark which is
Use of Names and Trademarks                 similar or deceptively similar to any of the
                                            names, trademarks or service marks included
                                            in the Intellectual Property included in the
                                            Purchased Assets.

                                            Mutual release by the parties to the Stalking
Releases
                                            Horse Agreement.

Interim Arrangements




                                           13
            Case 20-10475-BLS    Doc 19    Filed 03/03/20     Page 14 of 45




                       Key Terms of Stalking Horse Agreement5

                                           Sellers shall reasonably cooperate with Buyer
                                           in connection with Buyer’s filings with any
                                           Governmental Entity or third party with
                                           respect to any Liquor Licenses and obtaining
                                           any Liquor License Approval, including by
Transition Services                        entering into the Management Agreement
                                           and, if reasonably requested by Buyer,
                                           initiating and/or participating, at Buyer’s sole
                                           cost and expense, in such Litigation
                                           reasonably requested by Buyer to obtain such
                                           Liquor License Approvals.
                                           The actual knowledge, after due inquiry, of
Seller’s Knowledge                         Hazem Ouf, Jim Lebs, Bill Streitberger, and
                                           Randy Scruggs.
                                           Until the date that is fifteen (15) days after the
                                           date of the Stalking Horse Agreement, Sellers
                                           shall be permitted in their sole discretion to
                                           update the Schedules and Disclosure
                                           Schedules; provided, however, that any
Schedule Update
                                           updates to the Schedules 1.1(a), 1.1(b), 2.1(t),
                                           2.3(a), and 2.6(a) of the Stalking Horse
                                           Agreement may only be made with the
                                           consent of the Buyer, such consent shall not
                                           be unreasonably withheld.

                                           Includes the following subject matters: (i)
                                           Organization, (ii) Authority; (iii)
                                           Noncontravention; (iv) Compliance with
                                           Laws; (v) Title to Assets; (vi) Contracts; (vii)
Representations and Warranties             Intellectual Property; (viii) Litigation; (ix)
                                           Employee Matters and Employee Benefits;
                                           (x) Real Estate; (xi) Permits; (xii) Inventory;
                                           (xiii) Environmental Matters; (xiv) Financial
                                           Statements; (xv) Taxes; and (xvi) Suppliers.
                                           Buyer has a unilateral right to terminate the
Due Diligence Conditions                   Stalking Horse Agreement in the event it is
                                           not satisfied with due diligence.
Financing Conditions                       None.
                                           Sellers’ Closing Conditions
Closing Conditions
                                           (i) as of the date hereof and as of the Closing
                                           (in each case, except to the extent (1) for any



                                          14
Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 15 of 45




         Key Terms of Stalking Horse Agreement5
                              representation or warranty that is expressly
                              made as of a specified date, in which case as
                              of such specified date, (2) subject to any
                              Schedule Update), (i) each representation or
                              warranty contained in Section 3.1, Section 3.2
                              or Section 3.3 shall be true and correct in all
                              respects other than de minimis exceptions, and
                              (ii) each other representation or warranty set
                              forth in Article III shall be true and correct in
                              all respects, except where the failure of such
                              representations and warranties referred to in
                              this clause (ii) to be true and correct,
                              individually or in the aggregate with other
                              such failures, has not had, and would not
                              reasonably be expected to have, a Material
                              Adverse Effect; provided, however, that for
                              purposes of determining the accuracy of
                              representations and warranties referred to in
                              clause (ii) for purposes of this condition, all
                              qualifications as to “materiality” and
                              “Material Adverse Effect” contained in such
                              representations and warranties shall be
                              disregarded;

                              (ii) Sellers shall have performed and complied
                              with their covenants and agreements
                              hereunder to the extent required to be
                              performed prior to the Closing in all material
                              respects, and Sellers shall have caused the
                              documents and instruments required by
                              Section 2.9(a) to be delivered to Buyer (or
                              tendered subject only to Closing);

                              (iii) the applicable waiting period under the
                              HSR Act will have expired or been
                              terminated;

                              (iv) no Governmental Entity of competent
                              jurisdiction shall have enacted, issued,
                              promulgated, enforced or entered any Decree
                              that is in effect and that has the effect of
                              making the Closing illegal or otherwise
                              prohibiting the consummation of the Closing;




                             15
Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 16 of 45




         Key Terms of Stalking Horse Agreement5
                              (v) the amount of Cure Amounts paid with
                              respect to the Assumed Contracts set forth on
                              the Assumed Contracts List does not, in the
                              aggregate, exceed the Cure Amount Cap;

                              (vi) Buyer shall have received all of the
                              Consents from third parties (including any
                              Governmental Entities) and Assumed Permits
                              (including Liquor Licenses Approvals),
                              except to the extent such Assumed Permits
                              (including Liquor Licenses Approvals) are to
                              be transitioned under the Management
                              Agreement (including Liquor Licenses
                              Approvals pursuant to Section 6.1), in each
                              case, as listed on Schedule 7.1 (as the same
                              may be revised, amended or modified by
                              Buyer in its sole discretion up until the
                              Auction);

                              (vii) the Sale Order shall have been entered
                              by the Bankruptcy Court and shall not be
                              subject to a stay pending appeal;

                              (viii) no Default or Event of Default shall
                              have occurred and be continuing under the
                              DIP Loan Agreement (as such terms are used
                              therein);

                              (ix) The DIP Order and DIP Loan Documents
                              shall have been approved and shall not have
                              been terminated;

                              (x) from the date of this Agreement until the
                              Closing Date, there shall not have occurred
                              and be continuing any Material Adverse
                              Effect;

                              (xi)Buyer shall have received all of the
                              deliverables pursuant to Section 2.9(a); and
                              Sellers shall have delivered a certificate from
                              an authorized officer of Sellers to the effect
                              that each of the conditions specified in
                              Section 7.1(a), Section 7.1(b) and
                              Section 7.1(j) has been satisfied.




                             16
Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 17 of 45




         Key Terms of Stalking Horse Agreement5
                              Buyer’s Closing Conditions

                              (i) as of the date hereof and as of the Closing
                              (in each case, except for any representation or
                              warranty that is expressly made as of a
                              specified date, in which case as of such
                              specified date), (i) each representation or
                              warranty contained in Section 4.1, Section 4.2
                              or Section 4.3 shall be true and correct in all
                              respects other than de minimis exceptions, and
                              (ii) each other representation or warranty set
                              forth in Article IV shall be true and correct in
                              all material respects, except where the failure
                              of such representations and warranties
                              referred to in this clause (ii) to be true and
                              correct, individually or in the aggregate with
                              other such failures, would not reasonably be
                              expected to materially prevent, restrict or
                              delay the consummation of the Contemplated
                              Transactions or by any Related Agreement;
                              provided, however, that for purposes of
                              determining the accuracy of representations
                              and warranties referred to in clause (ii) for
                              purposes of this condition, all qualifications
                              as to “materiality” and “Material Adverse
                              Effect” contained in such representations and
                              warranties shall be disregarded;

                              (ii) Buyer shall have performed and complied
                              with its covenants and agreements hereunder
                              to the extent required to be performed prior to
                              the Closing in all material respects, and Buyer
                              shall have caused the documents, instruments
                              and payments required by Section 2.9(b) to be
                              delivered to Sellers (or tendered subject only
                              to Closing);

                              (iii) the applicable waiting period under the
                              HSR Act will have expired or been
                              terminated;

                              (iv) no Governmental Entity of competent
                              jurisdiction shall have enacted, issued,
                              promulgated, enforced or entered any Decree
                              that is in effect and that has the effect of



                             17
           Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 18 of 45




                     Key Terms of Stalking Horse Agreement5
                                         making the Closing illegal or otherwise
                                         prohibiting the consummation of the Closing;

                                         (v) the Sale Order shall have been entered by
                                         the Bankruptcy Court and shall not be subject
                                         to a stay pending appeal;

                                         (vi) Sellers shall have received all of the
                                         deliverables pursuant to Section 2.9(b); and
                                         Buyer shall have delivered a certificate from
                                         an authorized officer of Buyer to the effect
                                         that each of the conditions specified in
                                         Section 7.2(a) and Section 7.2(b) has been
                                         satisfied.
                                         The second (2nd) Business Day after the date
                                         on which all conditions to the obligations of
                                         Sellers and Buyer to consummate the
                                         Contemplated Transactions set forth in
                                         Article VII (other than conditions with respect
                                         to actions Sellers and/or Buyer will take at the
Closing Date
                                         Closing itself, but subject to the satisfaction
                                         or waiver of those conditions) have been
                                         satisfied or waived by the Party entitled to
                                         waive that condition, or at such other time or
                                         on such other date as shall be mutually agreed
                                         upon by Sellers and Buyer prior thereto.

                                         (i) by the mutual written consent of Buyer, on
                                         the one hand, and Sellers, on the other hand;

                                         (ii) by written notice of either Buyer or
                                         Sellers, if there shall be any Law that makes
                                         consummation of the Contemplated
                                         Transactions illegal or otherwise prohibited,
                                         or upon the issuance by any Governmental
Termination Events
                                         Entity of an Decree restraining, enjoining, or
                                         otherwise prohibiting the consummation of
                                         the Contemplated Transactions or declaring
                                         unlawful the Contemplated Transactions, and
                                         such Decree having become final, binding and
                                         non-appealable; provided that no termination
                                         may be made by a Party under this Section 0
                                         if the issuance of such Decree was caused by
                                         the breach or action or inaction of such Party;



                                        18
Case 20-10475-BLS   Doc 19    Filed 03/03/20     Page 19 of 45




         Key Terms of Stalking Horse Agreement5

                              (iii) by written notice of either Buyer or
                              Sellers, if the Closing shall not have occurred
                              on or before the Outside Date;

                              (vi) by written notice of either Buyer or
                              Sellers, if any of the Chapter 11 Cases is
                              dismissed or converted to a case under
                              Chapter 7 of the Bankruptcy Code, or if a
                              trustee or examiner with expanded powers to
                              operate or manage the financial affairs or
                              reorganization of the Sellers is appointed in
                              the Chapter 11 Cases;

                              (v) by Buyer, if (i) the Sale Procedures Order
                              shall not have been entered by the Bankruptcy
                              Court on or before such date as provided in
                              the DIP Documents, (ii) the Auction has not
                              concluded by midnight on such date as
                              provided in the DIP Documents, (iii) the Sale
                              Order shall not have been entered by the
                              Bankruptcy Court on or before such date as
                              provided in the DIP Documents, (iv) at any
                              time after entry of the Sale Procedures Order,
                              such Sale Procedures Order (including,
                              without limitation, the provisions therein
                              relating to the bid protections) is reversed,
                              stayed, vacated or otherwise modified by the
                              Bankruptcy Court, or (v) at any time after
                              entry of the Sale Order, such Sale Order is
                              reversed, stayed, vacated or otherwise
                              modified;

                              (vi) by Buyer by giving written notice to
                              Sellers at any time prior to Closing (i) in the
                              event Sellers have breached any
                              representation, warranty, covenant or
                              agreement contained in this Agreement and as
                              a result of such breach the conditions set forth
                              in Sections 7.1(a) and 7.1(b) hereof, as the
                              case may be, would not then be satisfied at
                              the time of such breach, Buyer has notified
                              Sellers of the breach, and the breach has
                              continued without cure until the earlier of (i)
                              five (5) days prior to the Outside Date so long



                             19
Case 20-10475-BLS   Doc 19    Filed 03/03/20      Page 20 of 45




         Key Terms of Stalking Horse Agreement5
                              as all other conditions of Buyer have been
                              satisfied or (ii) thirty (30) days after the notice
                              of the breach, in each case, unless such failure
                              shall be due to the failure of Buyer to perform
                              or comply with any of the covenants hereof to
                              be performed or complied with by it prior to
                              the Closing, and such condition is not waived
                              by Buyer;

                              (vii) by Sellers by giving written notice to
                              Buyer at any time prior to Closing (i) in the
                              event Buyer has breached any representation,
                              warranty, covenant or agreement contained in
                              this Agreement and as a result of such breach
                              the conditions set forth in Sections 7.2(a) and
                              7.2(b) hereof, as the case may be, would not
                              then be satisfied at the time of such breach,
                              Sellers has notified Buyer of the breach, and
                              the breach has continued without cure until
                              the earlier of (i) five (5) days prior to the
                              Outside Date so long as all other conditions of
                              Sellers have been satisfied or (ii) thirty (30)
                              days after the notice of the breach, in each
                              case, unless such failure shall be due to the
                              failure of Sellers to perform or comply with
                              any of the covenants hereof to be performed
                              or complied with by it prior to the Closing,
                              and such condition is not waived by Sellers;

                              (viii) by written notice from Sellers to Buyer,
                              if all of the conditions set forth in Section 7.1
                              have been satisfied (other than conditions that
                              by their nature are to be satisfied at the
                              Closing, but subject to the satisfaction or
                              waiver of such conditions at the Closing) or
                              waived and Buyer fails to complete the
                              Closing at the time required by
                              Section 2.7(d);

                              (ix)by written notice from Buyer to Sellers
                              upon the occurrence of any Event of Default
                              (as defined in the DIP Order or any DIP Loan
                              Documents);




                             20
            Case 20-10475-BLS     Doc 19    Filed 03/03/20     Page 21 of 45




                      Key Terms of Stalking Horse Agreement5
                                            (x) by Buyer if any secured creditor of any
                                            Seller obtains relief from the stay to foreclose
                                            on a material portion of the Purchased Assets;

                                            (xi) by Buyer if any Affiliates of the Sellers
                                            that, directly or indirectly through one or
                                            more intermediaries, controls Sellers, files for
                                            relief pursuant to the Bankruptcy Code;

                                            (x) by Buyer if, at any time on or before the
                                            expiration of the Due Diligence Period, Buyer
                                            finds any matter discovered in its due
                                            diligence investigation unacceptable in its
                                            sole discretion;

                                            (xi) automatically and without any action or
                                            notice by Sellers to Buyer, or Buyer to
                                            Sellers, immediately upon: (a) the Sellers’
                                            entry into a stalking horse agreement with
                                            another purchaser for the Purchased Assets
                                            consistent with the terms of the Sale
                                            Procedures Order; (b) approval by the
                                            Bankruptcy Court of an Alternate
                                            Transaction, unless Buyer has agreed to be a
                                            “back-up bidder” under the Sale Order; or (c)
                                            the consummation of an Alternate
                                            Transaction.

             21.   The Stalking Horse Bidder has not requested a breakup fee or an expense

reimbursement.




                                           21
                Case 20-10475-BLS              Doc 19       Filed 03/03/20        Page 22 of 45




D.       The Need for a Timely Process

                  22.      The Debtors’ propose to conduct the sale process and Auction on the

following timeline:6

        Bid Procedures Motion Objection Deadline                                       March 24, 2020
        Hearing on Bid Procedures and Sale Motion                                        April 1, 2020
        Assumption and Assignment Notice Service Deadline                               April 24, 2020
        Sale Objection Deadline                                                         May 15, 2020
        Cure/Assignment Objection Deadline                                              May 15, 2020
        Adequate Assurance Objection Deadline                                           May 15, 2020
        Bid Deadline                                                                    May 15, 2020
        Auction                                                                         May 19, 2020
        Assignment Notice Service Deadline                                              May 20, 2020
        Sale Hearing                                                                    May 22, 2020
        Closing Date                                                                     June 1, 2020

                  23.      The Debtors believe that conducting a sale process for the Assets according

to this timeline will produce a fair and robust auction and will provide their estates with the best

opportunity to maximize the value of the Assets. At the same time, the Debtors will continue to

evaluate any other strategic alternatives that may be identified.

E.       Proposed Bid and Notice Procedures

                  24.      The Debtors are requesting that the Court approve the Bid Procedures for

the Sale of the Assets. The following is a summary of the proposed Bid Procedures that contains

the key terms that are required to be highlighted pursuant to Local Rule 6004-1(c):7

         I.       Overview

                          Debtors will seek authority to sell the Assets in a single or multiple
                   transactions free and clear of liens, claims, interests and encumbrances to the
                   Qualified Bidder (as defined below) that is determined to have made the highest

6
     The form of Bid Procedures Order and Bid Procedures contain dates proposed by the Debtors. These dates are
     subject to the availability of the Court and may change.
7
     The following summary is qualified in its entirety by reference to the provisions of the Bid Procedures attached
     as Exhibit 1 to the Bid Procedures Order. In the event of any inconsistencies between the provisions of the Bid
     Procedures and the terms set forth herein, the terms of the Bid Procedures will govern. Capitalized terms used in
     this summary and not otherwise defined herein have the meanings given to them in the Bid Procedures.




                                                         22
      Case 20-10475-BLS       Doc 19     Filed 03/03/20     Page 23 of 45




       or otherwise best bid for the Assets in accordance with the Bid Procedures set forth
       below. In conjunction with the Sale, the process provides for the assumption by
       the Debtors and the assignment to the Prevailing Bidders of certain executory
       contracts and unexpired leases, which the Prevailing Bidders and/or the Debtors
       may designate pursuant to the Bid Procedures Order.

              Pursuant to the Bid Procedures Order, the Bankruptcy Court authorized the
       Debtors to enter into that certain Asset Purchase Agreement by and among
       Craftworks Holdings, LLC, CraftWorks Restaurants and Breweries, Inc., Logan’s
       Restaurants, Inc., each of the Other Seller Parties thereto, and DBFLF CFTWE
       Holdings L.P., dated as of March 3, 2020, (as amended from time to time, the
       “Stalking Horse Agreement”). The Stalking Horse Purchaser proposes to (a)
       purchase, acquire, and take assignment and delivery of the Assets and (b) assume
       certain Assumed Liabilities.

              An objection by any party seeking to object to the Sale of the Debtors’
       Assets to the Prevailing Bidder – other than an objection to the proposed
       assumption and assignment of the Identified Contracts and Leases or to any
       proposed Cure Costs or Adequate Assurance must: (a) be in writing; (b) clearly
       specify the grounds for the objection; (c) conform to the Bankruptcy Rules and the
       Local Rules; and (d) be filed with the Court and served on the Objection Notice
       Parties (as defined herein) so as to be received by no later than 4:00 p.m.
       (prevailing Eastern Time) on May 15, 2020 (the “Sale Objection Deadline”).
       The Debtors submit that, in light of the nature of the relief requested, no other or
       further notice need be given.

              The Debtors and their advisors, in consultation with counsel to the
       Prepetition First Lien Agent / DIP Agent and any official committee appointed in
       these Chapter 11 Cases (collectively the “Consultation Parties”), shall (a)
       determine whether any person is a Qualified Bidder, (b) coordinate the efforts of
       Potential Bidders (as defined below) in conducting their due diligence
       investigations, (c) receive offers from Potential Bidders and (d) negotiate any
       offers made to purchase the Assets.

              To the extent permitted in and subject to the Bid Procedures Order, the
       Debtors reserve the right to modify or waive certain or all of the Bid Procedures,
       after consultation with the Consultation Parties and the Stalking Horse Purchaser.

II.    Participation Requirements and Due Diligence

       A.    In order to participate in the bidding process, the Auction, or otherwise be
             considered for any purpose hereunder, a person interested in purchasing the
             Assets (a “Potential Bidder”) must deliver to the Debtors and their counsel
             an executed confidentiality agreement in form and substance satisfactory to
             the Debtors (the “Confidentiality Agreement”). Without limiting the
             foregoing sentence, the Confidentiality Agreement will provide that all non-




                                       23
       Case 20-10475-BLS       Doc 19     Filed 03/03/20      Page 24 of 45




              public information about the Debtors received by a Potential Bidder, or if
              the bidder is qualified, a Qualified Bidder, will be kept strictly confidential
              and used only in connection with analyzing a transaction for the Assets.

        B.    Any Potential Bidder wishing to conduct due diligence concerning a
              prospective acquisition of the Assets shall be granted access to all relevant
              information regarding the Assets and the related business of each of the
              Debtors reasonably necessary to enable a Potential Bidder to evaluate the
              Assets and the prospective transaction. The Debtors shall make such access
              available to Potential Bidders during normal business hours as soon as
              reasonably practicable following execution of the Confidentiality
              Agreement. Potential Bidders interested in conducting due diligence should
              contact Configure Partners, LLC, 368 9th Ave., New York, NY 10001 Attn:
              Vin Batra (vbatra@configurepartners.com) and 3340 Peachtree Rd NE,
              Suite #1010, Atlanta, GA 30326 Attn: James Hadfield
              (jhadfield@configurepartners.com). Notwithstanding the foregoing, the
              Debtors and their advisors are not required to provide confidential or
              proprietary information to any person if the Debtors, in consultation with
              the Consultation Parties, believe that such disclosure would be detrimental
              to the interests of the Debtors’ estates. All due diligence must be completed
              before the Bid Deadline (as defined below). No condition(s) allowing or
              regarding further due diligence will be accepted or authorized after the Bid
              Deadline. Potential Bidders are required to exercise their own discretion
              before relying on any information regarding the Assets provided by the
              Debtors. Neither the Debtors nor their representatives are responsible for,
              and will bear no liability with respect to, any information obtained by
              Potential Bidders pursuant hereto.

        C.    The Debtors and their advisors, in consultation with the Consultation
              Parties, shall: (i) receive and evaluate any Bids from Potential Bidders; (ii)
              request information from Potential Bidders, engage in discussions with
              Potential Bidders, and take such other actions to determine whether any Bid
              constitutes or could lead to a Qualified Bid (as defined below); and (iii) take
              any other actions contemplated under the Bid Procedures.

III.    Submission of Bids

        A.    Any Potential Bidder interested in purchasing the Assets must submit a Bid
              by no later than 4:00 p.m. (prevailing Eastern Time) on May 15, 2020
              (the “Bid Deadline”). The Debtors may extend the Bid Deadline, and shall
              promptly notify all Potential Bidders of any such extension. In order for
              such Bid to be considered, however, it must be a “Qualified Bid.” The
              Debtors and their advisors, in consultation with the Consultation Parties,
              will determine if a Bid is a Qualified Bid based on the requirements herein.
              A Potential Bidder will be deemed to be a “Qualified Bidder” if the Debtors
              and their advisors in consultation with the Consultation Parties, determine




                                        24
Case 20-10475-BLS     Doc 19      Filed 03/03/20     Page 25 of 45




      that such Potential Bidder submitted either a Qualified Aggregate Bid or a
      Qualified Partial Bid (each as defined below). The Stalking Horse
      Purchaser, or its designee, shall be deemed a Qualified Bidder for all
      purposes under the Bid Procedures, and the Bid submitted by the Stalking
      Horse Purchaser pursuant to the Stalking Horse Agreement shall be deemed
      to be a Qualified Bid for all purposes under the Bid Procedures.

 B.   A Bid will be considered a “Qualified Aggregate Bid” only if the Bid fulfills
      the following requirements prior to the Bid Deadline (capitalized terms used
      in this section are defined later in the Bid Procedures):

      i.     Provides that the Qualified Bidder’s Bid shall remain open and
             irrevocable until the earlier of (X) thirty (30) days following the date
             of entry of a Sale Order; (Y) the date of the closing of the Sale of
             the Assets pursuant to the Sale Order; or (Z) such date as the Debtors
             affirm in writing that they do not intend to pursue a Sale transaction
             based on such Qualified Bidder’s Bid (the “Bid Expiration Date”);

      ii.    Provides that the Qualified Bidder is obligated to perform as a Back-
             Up Bidder (as defined below) in the event such Qualified Bidder is
             not the Prevailing Bidder;

      iii.   Is made by a person or entity that demonstrates evidence of fully
             committed and firm financing for each component of debt or equity
             in support of such Bid and other ability to consummate the proposed
             transaction, in each case acceptable to the Debtors, in consultation
             with the Consultation Parties;

      iv.    Provides written evidence that the Qualified Bidder has obtained
             authorization and approval from its board of directors (or
             comparable governing body) with respect to the submission of its
             Bid and the execution of an asset purchase agreement (an “APA”),
             or a representation that no such authorization or approval is
             required;

      v.     Provides that the purchase price will be paid in cash, cash
             equivalents, assumption of debt, or such other consideration
             acceptable to the Debtors, in consultation with the Consultation
             Parties;

      vi.    Provides by wire transfer of immediately available funds to the
             Debtors or an appropriate escrow agent before the Bid Deadline of
             an earnest money deposit equal to the greater of (X) 10% of the
             dollar amount of the purchase price of such Bid; or (Y) 10% of the
             value otherwise ascribed to such Bid (the “Good Faith Deposit”);




                               25
Case 20-10475-BLS     Doc 19      Filed 03/03/20      Page 26 of 45




      vii.    Provides evidence satisfactory to the Debtors, in consultation with
              the Consultation Parties, that the Qualified Bidder is reasonably
              likely to obtain prompt regulatory approval and any other consents,
              licenses, or permits, if any is required, to purchase the Assets;

      viii.   Is submitted in a writing in the form of an APA with any proposed
              changes to the Stalking Horse Agreement set forth in an electronic
              form both clean and marked against the Stalking Horse Agreement
              to reflect such changes made by the Qualified Bidder, that:

              1.     Identifies the Qualified Bidder and any members of its
                     investor group, if applicable;

              2.     Is not subject to conditions, representations or terms that the
                     Debtors determine, in consultation with the Consultation
                     Parties, to be unacceptable;

              3.     Specifies the consideration allotted to each Asset, or class of
                     Assets, as applicable, such Qualified Bidder proposes to
                     purchase pursuant to the APA;

              4.     Is not conditioned upon the Bankruptcy Court’s approval of
                     any bid protections, such as a break-up fee, termination fee,
                     expense reimbursement, or similar type of payment;

              5.     Does not contain any financing or due diligence
                     contingencies to closing of the proposed transaction;

              6.     Does not contain any condition to closing of the transaction
                     relating to the receipt of any third party approvals (excluding
                     required Bankruptcy Court and required regulatory
                     approval);

              7.     Expressly acknowledges and represents that the Qualified
                     Bidder: (a) has had an opportunity to conduct any and all due
                     diligence regarding the Assets and the proposed transaction
                     prior to making its Bid, (b) has relied solely upon its own
                     independent review, investigation and/or inspection of any
                     documents and the Assets in making its Bid or that of any of
                     its legal, financial or other advisors, and (c) did not rely upon
                     any written or oral statements, representations, promises,
                     warranties or guaranties whatsoever, whether express,
                     implied, by operation of law or otherwise, regarding the
                     business of the Debtors or the Assets or the proposed
                     transaction, or the completeness or accuracy of any
                     information provided in connection therewith, except as




                               26
Case 20-10475-BLS      Doc 19     Filed 03/03/20      Page 27 of 45




                     expressly stated in the representations and warranties
                     contained in the APA ultimately accepted and executed by
                     the Debtors;

             8.      Identifies each and every executory contract and unexpired
                     lease that the Qualified Bidder desires the Debtors to assume
                     and assign to the Qualified Bidder at the closing and
                     provides evidence of such Qualified Bidder’s ability to
                     provide adequate assurance of future performance of such
                     contracts or leases (as required by section 365(f)(2)(B) of the
                     Bankruptcy Code) along with the Bid; and

      ix.    Contains other information reasonably requested by the Debtors.

 C.   A “Qualified Partial Bid” for less than substantially all of the Assets will be
      considered for the Auction, and Qualified Bidders submitting Qualified
      Partial Bids shall be allowed to participate in the Auction only if the
      Qualified Partial Bid, or the Qualified Partial Bid when combined with other
      additional non-overlapping Qualified Partial Bids, if accepted and executed
      without modification, would yield individual asset sales amounting to a
      Qualified Aggregate Bid or would otherwise exceed the value of or be
      considered a better offer than any Qualified Aggregate Bid after
      considering, among other things, the Bid Assessment Criteria (as defined
      below). Bids that offer to purchase only a portion of the Debtors’ Assets
      may, at the discretion of the Debtors after consultation with the Consultation
      Parties, not be considered Qualified Partial Bids. The Debtors, in
      consultation with the Consultation Parties, shall determine which non-
      overlapping Qualified Partial Bids to include in determining whether they
      amount to a Qualified Aggregate Bid, and shall assemble and present such
      Bids in a way that allows for the ready comparison of the Qualified
      Aggregate Bids against all other Qualified Bids. To constitute a Qualified
      Partial Bid, a Bid must fulfill the following requirements prior to the Bid
      Deadline:

      i.     Fulfills each of the requirements set forth in paragraphs (B)(i)
             through and including (B)(ix) above;

      ii.    Conspicuously state that the Qualified Bidder offers to purchase a
             portion of the Assets, which assets shall be described in detail; and

      iii.   Fully disclose the identity of each entity participating in connection
             with such Bid, and the complete terms of any such participation.

 D.   A Qualified Bidder that desires to make a Bid must deliver written
      electronic copies of its Bid prior to the Bid Deadline to the following
      representatives of the Debtors: Configure Partners, LLC, 368 9th Ave.,




                                27
      Case 20-10475-BLS       Doc 19     Filed 03/03/20     Page 28 of 45




             New York, NY 10001 Attn: Vin Batra (vbatra@configurepartners.com) and
             3340 Peachtree Rd NE, Suite #1010, Atlanta, GA 30326 Attn: James
             Hadfield (jhadfield@configurepartners.com). The Debtors shall deliver
             copies of any such Bids to the Consultation Parties.

       E.    Persons who collectively are referred to as a “Qualified Bidder” need not
             be affiliated persons and need not act in concert with one another and the
             Debtors may aggregate separate bids from unaffiliated persons to create one
             “Qualified Bid” from a “Qualified Bidder”; provided, however, all bidders
             shall remain subject to the provisions of section 363(n) of the Bankruptcy
             Code regarding collusive bidding.

       F.    After the Bid Deadline, the Debtors, in consultation with the Consultation
             Parties, shall determine which Qualified Aggregate Bid or group of
             Qualified Partial Bids represents the then-highest or otherwise best Bid (the
             “Initial Highest Bid” and the entity submitting such Bid, the “Initial Highest
             Bidder”). Prior to or at the start of the Auction, each Qualified Bidder that
             timely submitted a Qualified Bid or a Qualified Partial Bid will be advised
             of such Initial Highest Bid and the Debtors may, at their discretion: (a)
             distribute copies of other Qualified Aggregate Bids or Qualified Partial Bids
             to other Qualified Bidders prior to or during the Auction; or (b) proceed
             with the open or sealed bidding process set forth in the Bid Procedures
             Order to the extent authorized therein.

IV.    Due Diligence from Potential Bidders or Qualified Bidders

       A.    Each Potential Bidder shall comply with all reasonable requests for
             additional information by the Debtors or their advisors regarding such
             Potential Bidder’s financial wherewithal to consummate and perform
             obligations in connection with the acquisition transaction of the Assets.
             Failure by a Potential Bidder to comply with requests for additional
             information may be a basis for the Debtors to determine that a Potential
             Bidder is not a Qualified Bidder. Similarly, each Qualified Bidder shall
             comply with all reasonable requests for additional information by the
             Debtors or their advisors regarding such Qualified Bidder’s financial
             wherewithal to consummate and perform obligations in connection with the
             acquisition of the Assets as the Auction progresses. Failure by a Qualified
             Bidder to comply with requests for additional information may be a basis
             for the Debtors to determine that the Qualified Bidder may no longer
             participate in the Auction.

V.     “As Is, Where Is”

       A.    The Sale of the Assets shall be on an “as is, where is” basis and without
             representations or warranties of any kind, nature or description by the
             Debtors, their agents or estates or any other party, except to the extent set




                                       28
      Case 20-10475-BLS        Doc 19     Filed 03/03/20       Page 29 of 45




             forth in the APA between the Debtors and the Prevailing Bidder. Except as
             otherwise provided in the Prevailing Bidder’s APA, all of the Debtors’
             right, title and interest in and to the Assets shall be sold free and clear of all
             liens, claims, interests, and encumbrances (collectively, the “Claims”)
             pursuant to section 363(f) of the Bankruptcy Code, such Claims to attach to
             the net proceeds of the Sale of the Assets, with the same validity and priority
             as existed immediately prior to such Sale.

VI.    The Auction

       A.    If more than one Qualified Bid has been submitted for the Assets in
             accordance with these Bid Procedures, the Debtors will conduct the Auction
             on May 19, 2020, at 10:00 a.m. (prevailing Eastern Time), with respect
             to such Qualified Bids in order to determine the Prevailing Bid to submit
             for approval by the Bankruptcy Court at the Sale Hearing. The Auction
             shall be organized and conducted by the Debtors, at the offices of their
             counsel, Katten Muchin Rosenman LLP, 575 Madison Avenue, New York,
             New York 10022, or such other location as may be announced prior to the
             Auction to all Qualified Bidders and the Consultation Parties. Bidding at
             the Auction will be transcribed by a court reporter.

       B.    The only persons or entities who will be permitted to bid at the Auction are
             the authorized representatives of each Qualified Bidder (the “Auction
             Participants”). While only the Auction Participants may make Qualified
             Bids at the Auction, the Auction may be attended by the Debtors, the
             Debtors’ advisors, the Consultation Parties, the U.S. Trustee, along with any
             other party the Debtors deem appropriate. All creditors of the Debtors’
             estates shall be permitted to attend; provided, however, that in order to
             attend the Auction, a creditor must advise the Debtors in writing no later
             than 48 hours prior to the Auction; provided, further, however, that the
             Debtors may seek relief from the Bankruptcy Court in the event that they
             object to such creditor's attendance.

       C.    The Debtors are authorized to conduct the Auction in accordance with such
             procedures and requirements as may be established at the discretion of the
             Debtors, in consultation with the Consultation Parties, which rules may
             include the determination of the amount of time between Qualified Bids,
             whether to adjourn the Auction at any time and from time to time, the
             conducting of multiple rounds of open bidding with notice only to the
             parties entitled to attend the Auction, and to declare that the Auction has
             ended when no further Bids are timely made or otherwise.

       D.    The Qualified Bid that is deemed the Initial Highest Bid, determined as set
             forth above, shall be the first Qualified Bid to begin the Auction. The next
             Qualified Bid at the Auction shall be an amount equal to or greater than the
             Initial Highest Bid plus the Minimum Bid Increment (as defined below).




                                        29
Case 20-10475-BLS     Doc 19     Filed 03/03/20      Page 30 of 45




      Thereafter, the Auction will continue in the manner determined by the
      Debtors above; provided, however, (i) additional Bids must be Qualified
      Bids (except that subsequent Qualified Bids made at the Auction, although
      received from a Qualified Bidder that made a Qualified Bid prior to the Bid
      Deadline, need not be received by the Bid Deadline) and (ii) additional
      Qualified Bids must be made in increments greater than the prior Qualified
      Bid plus $250,000 or such other increment as determined by the Debtors, in
      consultation with the Consultation, and announced at the start of or during
      the Auction (the “Minimum Bid Increment”).

 E.   In the case of a Qualified Bid based upon Qualified Partial Bids, such
      Qualified Bid may be altered or re-submitted in the sole discretion of the
      Qualified Bidders, provided that such Bid remains a Qualified Partial Bid
      in accordance with the requirements set forth in paragraph III.(B) above. A
      Qualified Partial Bid will be considered for any given round of the Auction
      only if such Bid individually or in combination with other Qualified Partial
      Bids yields a Qualified Aggregate Bid (individually, a “Qualified Partial
      Overbid” and collectively, a “Qualified Aggregate Overbid”), provided that
      the Qualified Aggregate Overbid must, considered as a whole, meet all the
      requirements of paragraph (D) above. The Debtors shall, in consultation
      with the Consultation Parties, determine which Qualified Partial Overbids
      to include in the Qualified Aggregate Overbid, and shall, in each round of
      the Auction, as necessary, assemble and present such Bids in a way that
      allows for the ready comparison of the Qualified Aggregate Overbid as
      against all other Qualified Bids received in that round of the Auction.

 F.   The Debtors in consultation with the Consultation Parties, shall determine,
      and subject to final determination by the Bankruptcy Court, whether a
      Qualified Bid by a Qualified Bidder at the Auction matches or is higher and
      better than the prior Qualified Bid.

 G.   At the conclusion of the Auction: (i) the Debtors shall, in consultation with
      the Consultation Parties, select (X) the Prevailing Bid(s) and (Y) the second
      highest or best offer for the Assets (the “Back-Up Bid”); (ii) the Debtors
      shall notify the Prevailing Bidder that such person’s offer has been
      determined by the Debtors to be the Prevailing Bid and will be contingent
      only on Bankruptcy Court approval, and shall notify the person that made
      the Back-Up Bid (the “Back-Up Bidder”) that such person’s offer has been
      determined by the Debtors to be a Back-Up Bid and will be contingent only
      on the failure of the Prevailing Bid to close as set forth below and
      Bankruptcy Court approval; and (iii) the Debtors shall file a notice with the
      Bankruptcy Court announcing the Prevailing Bidder or Bidders. Prior to
      the commencement of the Sale Hearing, the Prevailing Bidder or Bidders
      shall complete and sign all agreements and documents as necessary to bind
      the Prevailing Bidder or Bidders to all of the terms and conditions
      contemplated by the Prevailing Bid.




                               30
      Case 20-10475-BLS       Doc 19     Filed 03/03/20      Page 31 of 45




       H.    In making the determination of which Qualified Bid(s) constitutes the
             Prevailing Bid(s), the Debtors may, in consultation with the Consultation
             Parties, take into account any factors the Debtors reasonably deem relevant
             to the value of the Qualified Bid(s) to the Debtors’ estates, including, but
             not limited to: (a) the number, type, and nature of any changes to the
             Stalking Horse Agreement requested by the Qualified Bidder, including the
             type and amount of the Assets sought and the liabilities of the Debtors to be
             assumed in the Bid; (b) the amount and nature of the total consideration,
             including the extent of assumed liabilities; (c) the likelihood of the Bidder’s
             ability to close a transaction, the conditions thereto, and the timing thereof,
             including whether the Bidder has or can obtain all necessary consents,
             licenses, permits, or other regulatory approvals to operate the Assets sought
             in the Bid; (d) any excluded assets, executory contracts, or unexpired leases;
             (e) any purchase price adjustments; (f) the net economic effect of any
             changes to the value to be received by the Debtors’ estates from the
             transaction contemplated by the Bid; (g) whether the Bid is a bulk bid or a
             partial bid for only some of the Assets; and (h) the tax consequences of such
             Qualified Bid (collectively, the “Bid Assessment Criteria”).

       I.    The Deposit of the Prevailing Bidder or the Back-Up Bidder, as the case
             may be, shall be applied by the Debtors against the purchase price to be paid
             by the Prevailing Bidder or the Back-Up Bidder, as applicable, at the closing
             of the relevant transaction approved by the Bankruptcy Court.

       J.    The Debtors shall not be deemed to have finally accepted any Qualified Bid
             unless and until such Qualified Bid and the Debtors’ acceptance thereof
             have been authorized by order of the Bankruptcy Court following the
             conclusion of the Sale Hearing.

VI.    Back-Up Bidder

       A.    If for any reason the Prevailing Bidder fails to consummate the acquisition
             of the Assets in accordance with the Prevailing Bid, and in any event no
             later than fifteen (15) days from the entry of the Sale Order, the Debtors are
             authorized to proceed with the Sale of the applicable Assets to the Back-Up
             Bidder in accordance with the Back-Up Bid without further order of the
             Bankruptcy Court so long as the Sale to the Back-Up Bidder is approved at
             the Sale Hearing, or upon further hearing and order of the Bankruptcy
             Court; provided, however, solely with respect to any assumption and
             assignment of the Potential Designated Contracts to the Back-Up Bidder, a
             hearing shall be held on no less than five (5) business days’ notice, with
             objections due at least one (1) day prior to such hearing, unless otherwise
             ordered by the Bankruptcy Court. For the avoidance of doubt, the scope of
             such hearing shall be limited to issues relating to the identity of the Back-
             Up Bidder such as adequate assurance of future performance, and the




                                       31
              Case 20-10475-BLS        Doc 19     Filed 03/03/20      Page 32 of 45




                      assumption and assignment of any Potential Designated Contacts to the
                      Back-Up Bidder. If for any reason the Back-Up Bidder fails to consummate
                      the acquisition of the Assets in accordance with the Back-Up Bid, the Back-
                      Up Bidder’s Deposit shall be forfeited to the Debtors and such forfeited
                      Deposit shall constitute collateral of the Prepetition First Lien Agent / DIP
                      Agent, and be subject to the debtor-in-possession financing orders.

       VII.    Deposit

               A.     No later than the Bid Expiration Date, the Debtors shall return to each
                      Qualified Bidder(s), other than the Prevailing Bidder and the Back-Up
                      Bidder, their respective Deposit(s). No later than the seventh (7th) business
                      day after the closing of the Sale of the Assets to the Prevailing Bidder, the
                      Debtors shall return the Back-Up Bidder’s Deposit to the Back-Up Bidder.

       VIII. Modifications

               A.     The Debtors, in consultation with the Consultation Parties, may (a) extend
                      the deadlines set forth in the Bid Procedures Order or the Bid Procedures,
                      (b) waive any requirement for a Bid to be a Qualified Bid or to be the
                      Prevailing Bid, including, but not limited to, designating one or more
                      Qualified Partial Bids for less than substantially all of the Assets as the
                      Prevailing Bid or Prevailing Bids, and/or (c) adopt, implement, and/or
                      waive such other, additional or existing procedures or requirements that in
                      their discretion serves to further an orderly Auction and bid process,
                      including, but not limited to, the imposition of a requirement that all
                      Qualified Bidders submit sealed Qualified Bids during the Auction, all
                      without further notice except to those parties that would be entitled to attend
                      the Auction or participate in the Auction, as appropriate.

               B.     The Debtors, in consultation with the Consultation Parties, may (a)
                      determine which Qualified Bid, if any, is the Prevailing Bid, and (b) reject
                      at any time before entry of the Sale Order approving the Prevailing Bid, any
                      Bid that, in the discretion of the Debtors, in consultation with the
                      Consultation Parties, is (i) inadequate or insufficient, (ii) not in conformity
                      with the requirements of the Bankruptcy Code or the Bid Procedures, or (iii)
                      contrary to the best interests of the Debtors’ estates and their creditors. At
                      or before the conclusion of the Auction, the Debtors, in consultation with
                      the Consultation Parties, may impose such other terms and conditions upon
                      Qualified Bidders as the Debtors determine to be in the best interests of the
                      Debtors’ estates in this case.

               25.    The Debtors reserve the right to modify the Bid Procedures as necessary,

including, without limitation, any deadlines thereunder, if such modification is determined by the




                                                32
              Case 20-10475-BLS         Doc 19     Filed 03/03/20     Page 33 of 45




Debtors, in consultation with their advisors, counsel to the Prepetition First Lien Agent / DIP Agent

and any official committee appointed in these Chapter 11 Cases (collectively the “Consultation

Parties”), as they deem appropriate to maximize value for the Debtors’ estates and creditors. In

addition, the Debtors reserve their right, after consultation with the Consultation Parties, to

withdraw any or all Assets from the Sale at any time prior to the Court’s approval of such Sale.

               26.     Debtors will present the results of the Auction to the Court at the Sale

Hearing, at which time certain findings will be sought from the Court regarding the Auction,

including, among other things, that: (a) the Auction was conducted and the Prevailing Bidder was

properly selected in accordance with these Bid Procedures; (b) the Auction was fair in substance

and procedure; and (c) consummation of the Sale by the Prevailing Bidder will provide the highest

or otherwise best value for the Assets and is in the best interests of the Debtors, their estates and

creditors.

               27.     The Debtors believe that the Bid Procedures are fair and reasonable, and are

not likely to dissuade any serious potential purchaser from bidding for the Assets.

F.      Form and Manner of Sale Notice

               28.     By no more than three (3) business days after entry of the Bid Procedures

Order, the Debtors will serve a copy of the Motion, the Bid Procedures Order and the Sale Notice,

the form of which is attached to the Bid Procedures Order as Exhibit 3, upon the Notice Parties.

As the Motion is seeking “first day” relief, within two business days after the hearing on the

Motion, the Debtors will serve copies of the Motion and any order entered respecting the Motion

as required by Local Rule 9013-1(m)(iv).

               29.     By no more than three (3) business days after entry of the Bid Procedures

Order, the Debtors shall (a) publish the Order and the Sale Notice in the Wall Street Journal; and




                                                 33
             Case 20-10475-BLS         Doc 19    Filed 03/03/20     Page 34 of 45




(b) post the Motion, the Bid Procedures Order, the Sale Notice and the Bid Procedures on the

website maintained by the Debtors’ claims and noticing agent, Prime Clerk, LLC, located at

https://www.primeclerk.com/craftworks (the “Prime Clerk Website”).

G.     Assumption and Assignment Procedures

               30.    The Debtors are also seeking approval of certain procedures (the

“Assumption and Assignment Procedures”) to facilitate the fair and orderly assumption by the

Debtors and the assignment to the Prevailing Bidder of certain proposed Contracts and Leases in

connection with the Sale (the “Identified Contracts and Leases”).

               31.    The Debtors will file and serve on all counterparties their Contracts and

Leases, by no later than April 24, 2020 (the “Assumption and Assignment Service Deadline”), the

Assumption and Assignment Notice, the form of which is attached to the Bid Procedures Order as

Exhibit 4, on each non-Debtor counterparty (“Non-Debtor Counterparty”) whose Contract or

Lease may be assumed and assigned to the Prevailing Bidder. With respect to unexpired leases,

the Debtors will serve the Assumption and Assignment Notice on the notice party at the notice

address each as set forth in the applicable lease as well as on any counsel who has entered an

appearance in these cases on behalf of such landlord.

               32.    The Debtors will attach to the Assumption and Assignment Notice a list

identifying the Non-Debtor Counterparties to the Identified Contracts and Leases and the proposed

payment amount necessary to cure any defaults arising under any Identified Contract or Lease (the

“Cure Amounts”) as of the Petition Date.

               33.    Objections, if any, to (a) the proposed cure amounts, (b) the proposed

assumption and assignment of the Identified Contracts and Leases, or (c) whether applicable law

excuses the Non-Debtor Counterparty from accepting performance by, or rendering performance




                                                34
             Case 20-10475-BLS         Doc 19     Filed 03/03/20     Page 35 of 45




to, the Prevailing Bidder for purposes of section 365(c)(1) of the Bankruptcy Code, must be in

writing and filed with the Court and served on the following parties so as to be received no later

than 4:00 p.m. (prevailing Eastern Time) on May 15, 2020 (the “Cure/Assignment Objection

Deadline”): (i) counsel to the Debtors, Katten Muchin Rosenman LLP, 575 Madison Avenue,

New York, New York 10022, Attn: Steven J. Reisman, Esq. and Bryan M. Kotliar, Esq. and 525

W. Monroe Street, Chicago Illinois, 60661, Attn: Peter A. Siddiqui, Esq.; (ii) counsel to the

Prepetition First Lien Agent / DIP Agent, King & Spalding LLP , 1180 Peachtree Street, NE, Suite

1600, Atlanta, GA 30309, Attn: W. Austin Jowers, Esq. and Hunton Andrews Kurth LLP, Bank

of America Plaza, 600 Peachtree Street, NE, Suite 4100, Atlanta, GA 30308, Attn: John R.

Schneider; (iii) counsel to any statutory committee appointed in these cases; and (iv) the U.S.

Trustee, 844 King Street, Suite 2207, Lock Box 35, Wilmington, Delaware 19801, Attn: Linda

Casey (the foregoing (i) through (iv), the “Objection Notice Parties”).

               34.    Where a Non-Debtor Counterparty to an Identified Contract or Lease files

an objection as set forth in the immediately preceding paragraph, objecting to the assumption by

the Debtors and assignment to the Prevailing Bidder of such Identified Contract or Lease (the

“Disputed Designation”) and/or asserting a cure amount higher than the proposed Cure Amounts

listed on the Assumption and Assignment Notice (the “Disputed Cure Amounts”), the Debtors and

the Non-Debtor Counterparty will meet and confer in good faith to attempt to resolve any such

objection without Court intervention. If the Debtors and the Non-Debtor Counterparty determine

that the objection cannot be resolved without judicial intervention, then the determination of the

assumption and assignment of the Disputed Designation and/or the amount to be paid under section

365 of the Bankruptcy Code with respect to the Disputed Cure Amounts will be determined by the

Court at the Sale Hearing, unless the Debtors, the Prevailing Bidder and the Non-Debtor




                                                35
             Case 20-10475-BLS         Doc 19     Filed 03/03/20     Page 36 of 45




Counterparty to the Identified Contract or Lease in dispute agree otherwise or the Court orders

otherwise. If the Court determines at the Sale Hearing that the Identified Contract or Lease will

not be assumed and assigned, then such executory contract or unexpired lease shall no longer be

considered an Identified Contract or Lease. If any objection related to a Disputed Designation or

Disputed Cure Amounts is continued beyond the Sale Hearing, the Prevailing Bidder shall escrow

the portion of the Cure Amounts at the Closing pending such resolution.

               35.    If no objections are timely filed by the Cure/Assignment Objection

Deadline, absent further order of the Court, with respect to any Identified Contract or Lease, then

the Cure Amounts set forth in the Assumption and Assignment Notice will be binding upon the

Non-Debtor Counterparty to such Identified Contract or Lease for all purposes and will constitute

a final determination of the Cure Amounts required to be paid by the Debtors and the Prevailing

Bidder in connection with the assumption and assignment of such Contract or Lease. In addition,

all Non-Debtor Counterparties to such Identified Contracts and Leases who fail to file an objection

before the Cure/Assignment Objection Deadline, shall be (a) forever barred from objecting to the

Cure Amounts and adequate assurance of future performance with respect to the Identified

Contracts and Leases, and the Debtors and the Prevailing Bidder will be entitled to rely solely

upon the Cure Amounts; (b) deemed to have consented to the assumption and assignment of the

Identified Contract or Lease; and (c) forever barred and estopped from asserting any additional

cure or other amounts against the Debtors, their estates, or the Prevailing Bidder, on all grounds

other than proposed adequate assurance of future performance Prevailing Bidder.

               36.    Except as may otherwise be agreed to in an asset purchase agreement with

a Prevailing Bidder or by the parties to an Identified Contract or Lease, the defaults under the

Identified Contract or Lease that must be cured in accordance with section 365(b) of the




                                                36
             Case 20-10475-BLS          Doc 19    Filed 03/03/20      Page 37 of 45




Bankruptcy Code shall be cured as follows: without any reduction of, or credit against, the amount

of the Prevailing Bid, the Purchaser shall pay all Cure Amounts relating to an assumed executory

contract or unexpired lease within ten days after the later of (a) the closing date specified in the

asset purchase agreement entered into with a Prevailing Bidder or (b) the date on which such

executory contract or unexpired lease is deemed assumed and assigned.

               37.     Objections, if any, to the adequate assurance of future performance with

respect to the Stalking Horse Bidder or with respect to any Qualified Bidder other than the Stalking

Horse Bidder must be in writing and filed with this Court and served on the Objection Notice

Parties so as to be received no later than 4:00 p.m. (prevailing Eastern Time) on May 15, 2020

(the “Adequate Assurance Objection Deadline”). Any Non-Debtor Counterparty to an Identified

Contract or Lease who fails to timely file an objection to the proposed adequate assurance of future

performance by the Adequate Assurance Objection Deadline, absent further order of the Court is

deemed to have consented to the assumption and assignment of such Identified Contract or Lease

by the Debtor and to the Prevailing Bidder.

               38.     Upon written request of a Non-Debtor Counterparty to an Identified

Contract or Lease made prior to the expiration of the Adequate Assurance Objection Deadline, the

Stalking Horse Bidder and/or Debtors shall supply adequate assurance of future performance

information as may be required by section 365 of the Bankruptcy Code with respect to the Stalking

Horse Bidder on a confidential basis to such requesting party within three (3) business days of

such request. Upon written request of Non-Debtor Counterparty to an Identified Contract or Lease

made prior to the expiration of the Adequate Assurance Objection Deadline, a Qualified Bidder,

other than the Stalking Horse Bidder, and/or Debtors shall supply adequate assurance of future

performance information as may be required by section 365 of the Bankruptcy Code with respect




                                                 37
              Case 20-10475-BLS         Doc 19      Filed 03/03/20     Page 38 of 45




to any Qualified Bidder other than the Stalking Horse Bidder, on a confidential basis to such

requesting party within twenty-four (24) hours of such request.

               39.     The Debtors will file and serve by no later than May 20, 2020 (the

“Assignment Service Deadline”), the Assignment Notice, the form of which is attached to the Bid

Procedures Order as Exhibit 5, on each Non-Debtor Counterparty to an Assigned Contract. With

respect to unexpired leases, the Assignment Notice shall be served on the notice party at the notice

address each as set forth in the applicable lease as well as on any counsel who has entered an

appearance in these cases on behalf of such landlord.

                                      BASIS FOR RELIEF

A.     The Relief Sought in the Bid Procedures Order Is in the Best Interests of the Debtors’
       Estates and Should be Approved

               40.     Courts have made clear that a debtor’s business judgment is entitled to

substantial deference with respect to the procedures to be used in selling an estate’s assets. See,

e.g., In re Culp, 550 B.R. 683, 697 (D. Del. 2015) (“In determining whether to authorize use, sale

or lease of property of the estate under Section 363, courts require the [Debtor] to show that a

sound business purpose justifies such actions. If the [Debtor’s] decision evidences a sound

business purpose, then the Bankruptcy Court should approve the sale.”) (quoting In re Montgomery

Ward Holding Corp., 242 B.R. 147, 153 (D. Del. 1999)); In re Schipper, 933 F.2d 513, 515 (7th

Cir. 1991) (“Under Section 363, the debtor in possession can sell property of the estate . . . if he

has an ‘articulated business justification’” (internal citations omitted)); In re Martin, 91 F.3d 389,

395 (3d Cir. 1996) (quoting In re Schipper); see also In re Integrated Resources, Inc., 147 B.R.

650, 656–7 (S.D.N.Y. 1992) (noting that bidding procedures that have been negotiated by a trustee

are to be reviewed according to the deferential “business judgment” standard, under which such

procedures and arrangements are “presumptively valid”).




                                                 38
              Case 20-10475-BLS         Doc 19      Filed 03/03/20     Page 39 of 45




               41.     The paramount goal in any proposed sale of property of the estate is to

maximize the proceeds received by the estate. See In re Adams Res. Expl. Corp., No. 17-10866

(KG), at 12 (Bankr. D. Del. 2017) (“The relief requested in the Sale Motion is a necessary and

appropriate step toward enabling the Debtor to maximize the value of its bankruptcy estate, and it

is in the best interests of the Debtor, its estate and its creditors.”); In re Mushroom Transp. Co.,

382 F.3d 325, 339 (3d Cir 2004) (debtor-in-possession “had a fiduciary duty to protect and

maximize the estate’s assets”); In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (“The

purpose of procedural bidding orders is to facilitate an open and fair public sale designed to

maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir.

1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate

at hand”); Integrated Resources, 147 B.R. at 659 (“[I]t is a well-established principle of bankruptcy

law that the objective of the bankruptcy rules and the trustee’s duty with respect to such sales is to

obtain the highest price or greatest overall benefit possible for the estate.”) (internal citations

omitted).

               42.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., In re Dura Auto,

Sys., 379 B.R. 257, 263 (Bankr. D. Del. 2007); Integrated Resources, 147 B.R. at 659 (bidding

procedures “are important tools to encourage bidding and to maximize the value of the debtor’s

assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156 (Bankr. S.D.N.Y. 1991) (“court-

imposed rules for the disposition of assets . . . [should] provide an adequate basis for comparison

of offers, and [should] provide for a fair and efficient resolution of bankrupt estates”).




                                                 39
             Case 20-10475-BLS          Doc 19    Filed 03/03/20      Page 40 of 45




                 43.   The Debtors believe that the proposed Bid Procedures will promote active

bidding from seriously interested parties and will elicit the highest or otherwise best offers

available for the Assets. The proposed Bid Procedures will allow the Debtors to conduct the Sale

in a controlled, fair, and open fashion that will encourage participation by financially capable

bidders who will offer the best package for the Assets and who can demonstrate the ability to close

a transaction.    Specifically, the Bid Procedures contemplate an open auction process with

minimum barriers to entry and provide potential bidding parties with sufficient time to perform

due diligence and acquire the information necessary to submit a timely and well-informed Bid.

                 44.   At the same time, the Bid Procedures provide the Debtors with a robust

opportunity to consider competing Bids and select the highest or otherwise best offer for the

completion of the Sale. Entering into the Stalking Horse Agreement with the Stalking Horse

Bidder ensures that the Debtors obtain fair market value by setting a minimum purchase price for

the Assets that will be tested in the marketplace. As such, creditors of the Debtors’ estates can be

assured that the consideration obtained will be fair and reasonable and at or above market.

                 45.   The Debtors submit that the proposed Bid Procedures will encourage

competitive bidding, are appropriate under the relevant standards governing auction proceedings

and bidding incentives in bankruptcy proceedings, and are consistent with other procedures

previously approved by this District and others. See e.g., In re Barneys New York, Inc., No. 19-

36300 (CGM) (Bankr. S.D.N.Y. Aug. 6, 2019); In re Z Gallerie, LLC, No. 19-10488 (KBO)

(Bankr. D. Del. Mar. 11, 2019); In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D.

Del. Feb. 21, 2019); In re Argos Therapeutics Inc., No. 18-12174 (KJC) (Bankr. D. Del. Dec. 20,

2018); In re Bertucci’s Holdings Inc., No. 18-10894 (MFW) (Bankr. D. Del. May 7, 2018); In re




                                                 40
              Case 20-10475-BLS          Doc 19      Filed 03/03/20     Page 41 of 45




GAL Liquidating Corp., No. 17-12100 (LSS) (Bankr. D. Del. Nov. 15, 2017); In re TerreStar

Networks, Inc., No. 10-15446 (SHL) (Bankr. S.D.N.Y. Feb. 16, 2011).

B.      Approval of Assumption and Assignment Procedures and Notices

                46.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a

debtor in possession “subject to the court’s approval, may assume or reject any executory contract

or [unexpired] lease of the debtor.” 11 U.S.C. § 365(a). The standard governing bankruptcy court

approval of a debtor’s decision to assume or reject and executory contract or unexpired lease is

whether the debtor’s reasonable business judgment supports assumption or rejection. See, e.g., In

re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (finding that debtor’s

decision to assume or reject executory contract is governed by business judgment standard and can

only be overturned if decision was product of bad faith, whim or caprice); see also In re Market

Square Inn, Inc., 978 F.2d 116, 121 (3d Cir. 1992) (finding that assumption or rejection of lease

“will be a matter of business judgment by the bankruptcy court”).

                47.     The business judgment test “requires only that the trustee [or debtor in

possession] demonstrate that [assumption] or rejection of the contract will benefit the estate.”

Wheeling-Pittsburgh Steel Corp. v. W. Penn Power Co. (In re Wheeling-Pittsburgh Steel Corp.),

72 B.R. 845, 846 (Bankr. W.D. Pa. 1987).            Any more exacting scrutiny would slow the

administration of a debtor’s estate and increase costs, interfere with the Bankruptcy Code’s

provision for private control of administration of the estate, and threaten a court’s ability to control

a case impartially. See Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th Cir.

1983). Moreover, pursuant to section 365(b)(1) of the Bankruptcy Code, for a debtor to assume

an executory contract, it must “cure, or provide adequate assurance that the debtor will promptly




                                                  41
              Case 20-10475-BLS           Doc 19     Filed 03/03/20      Page 42 of 45




cure,” any default, including compensation for “actual pecuniary loss” relating to such default. 11

U.S.C. § 365(b)(1).

                48.     Under section 365(f) of the Bankruptcy Code, a debtor, after assuming a

contract, may assign its rights under the contract to a third party. 11 U.S.C. § 365(f); see also In

re Rickel Home Ctr., Inc., 209 F.3d 291, 299 (3d Cir. 2000) (“The Code generally favors free

assignability as a means to maximize the value of the debtor’s estate.”); In re Headquarters Dodge,

Inc., 13 F.3d 674, 682 (3d Cir. 1994) (noting that the purpose of section 365(f) of the Bankruptcy

Code is to assist the trustee in realizing the full value of the debtor’s assets).

                49.     Section 365(f)(2)(B) requires, however, that adequate assurance of future

performance by an assignee exist. 11 U.S.C. § 365(f)(2)(B). The purpose of the adequate assurance

requirement is to protect the interests of the non-debtor party to an assigned contract, as section

365(k) of the Bankruptcy Code relieves a debtor from liability for any breach of a contract that

may occur after an assignment. Cinicola v. Scharffenberger, 248 F.3d 110, 120 (3d Cir. 2001).

Adequate assurance of future performance is not required for every term of an executory contract

or unexpired lease, but only such terms that are “materially and economically” significant. In re

Fleming Cos., Inc., 499 F.3d 300, 305 (3d Cir. 2007). The meaning of “adequate assurance of

future performance” depends upon the facts and circumstances of each case, but should be given

a “practical, pragmatic construction.” In re DBSI, Inc., 405 B.R. 698, 708 (Bankr. D. Del. 2009);

see also In re Decora Indus., 2002 U.S. Dist. LEXIS 27031, at *23 (D. Del. 2002) (“[A]dequate

assurance falls short of an absolute guarantee of payment.”). Adequate assurance may be provided

by demonstrating the assignee’s financial health and experience in managing the type of enterprise

or property assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986)

(finding that adequate assurance is present when prospective assignee of lease from debtor has




                                                   42
              Case 20-10475-BLS           Doc 19      Filed 03/03/20      Page 43 of 45




financial resources and has expressed willingness to devote sufficient funding to business to give

it a strong likelihood of success).

                50.     Central to the Debtors’ proposed Sale is the assumption and assignment of

the Contracts and Leases. It is thus an appropriate exercise of business judgment for the Debtors

to propose that purchasers may direct the Debtors to assume and assign to them the contracts and

leases that will be required in connection with the Sale. The assumption and assignment of the

Assumed and Assigned Agreements will be subject to the final approval by the Court.

Additionally, the Debtors submit that the objection deadline for counterparties to raise objections

to the assumption and assignment of contracts and leases, as proposed in this motion, are adequate

to protect the rights of counterparties to the Debtors’ contracts and leases. Finally, the Debtors

submit that the Assumption and Assignment Notice provides adequate notice of the proposed

assumption and assignment of counterparties’ contracts and/or leases and should be approved.

                                               NOTICE

                51.     The Debtors will provide notice of this motion to: (a) the Office of the U.S.

Trustee for the District of Delaware; (b) the holders of the seventy-five (75) largest unsecured

claims against the Debtors on a consolidated basis; (c) King & Spalding LLP and Hunton Andrews

Kurth LLP, as counsel to the agent under the Debtors’ prepetition first lien debt facility and the

Debtors’ proposed debtor-in-possession financing facility and Stalking Horse Bidder (d) Morgan,

Lewis & Bockius, LLP, as counsel to the agent under the Debtors’ prepetition second lien debt

facility, (e) all other holders of other debt instruments issued by the Debtors; (f) all parties asserting

liens against the Debtors’ assets; (g) counsel to equity holders of CW Parent; (h) the state attorneys

general for all states in which the Debtors operate; (i) the U.S. Attorney’s Office for the District

of Delaware; (j) the Internal Revenue Service; and (k) any party that requests service pursuant to




                                                   43
               Case 20-10475-BLS        Doc 19     Filed 03/03/20      Page 44 of 45




Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                     NO PRIOR REQUEST

                52.    No prior request for the relief sought herein has been made to this or any

other court.

                           [Remainder of page left blank intentionally]




                                                 44
             Case 20-10475-BLS         Doc 19     Filed 03/03/20     Page 45 of 45




               WHEREFORE, the Debtors respectfully request that the Court (a) enter the Bid

Procedures Order in substantially the form attached hereto (b) enter the Sale Order after the Sale

Hearing; and (c) grant such other and further relief as may be just and proper.

 Dated: March 3, 2020                   /s/ Domenic E. Pacitti
        Wilmington, Delaware            KLEHR HARRISON HARVEY BRANZBURG LLP
                                        Domenic E. Pacitti (DE Bar No. 3989)
                                        Michael W. Yurkewicz (DE Bar No. 4165)
                                        919 N. Market Street, Suite 1000
                                        Wilmington, DE 19801
                                        Telephone: (302) 426-1189
                                        Facsimile: (302) 426-9193

                                        -and-

                                        KLEHR HARRISON HARVEY BRANZBURG LLP
                                        Morton R. Branzburg (pro hac vice pending)
                                        1835 Market Street, 14th Floor
                                        Philadelphia, PA 19103
                                        Telephone: (215) 569-2700
                                        Facsimile: (215) 568-6603

                                        -and-

                                        KATTEN MUCHIN ROSENMAN LLP
                                        Steven J. Reisman (pro hac vice pending)
                                        Bryan M. Kotliar (pro hac vice pending)
                                        575 Madison Avenue
                                        New York, NY 10022
                                        Telephone: (212) 940-8800
                                        Facsimile: (212) 940-8876

                                        -and-

                                        KATTEN MUCHIN ROSENMAN LLP
                                        Peter A. Siddiqui (pro hac vice pending)
                                        525 W. Monroe Street
                                        Chicago, IL 60661
                                        Telephone: (312) 902-5200
                                        Facsimile: (312) 902-1061

                                        Proposed Attorneys for the Debtors
                                        and Debtors in Possession




                                                45
